De Haven, J., dissenting.
I dissent from the judgment. While I fully concur in the view that the verification attached to the accusation is insufficient, still, in my opinion, the objection is one which ought not to be raised by the court on its own motion. The accusation having been presented, the matter should be heard on its merits, unless the accused should, himself, interpose the technical objection to the form of the verification; and, even if such objection were made by him, the proceeding should not be dismissed, but the complainant should be permitted to amend, so as to make the accusation and verification conform to the law. The accused should have the opportunity to answer the accusation, and if, upon full investigation, such accusation should not be sustained by the evidence, he is entitled to a judgment acquitting him of the charges, which, though informally made, certainly reflect seriously upon his professional character.